       Case 2:20-cr-00081-TOR       ECF No. 55   filed 10/09/20   PageID.144 Page 1 of 1


                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON

 1
                            UNITED STATES DISTRICT COURT                Oct 09, 2020
 2
                                                                            SEAN F. MCAVOY, CLERK
                         EASTERN DISTRICT OF WASHINGTON
 3
 4
     UNITED STATES OF AMERICA,                        No. 2:20-CR-00081-TOR-2
 5
 6                        Plaintiff,                  ORDER GRANTING
                                                      DEFENDANT’S MOTION TO
 7                        v.                          MODIFY RELEASE CONDITIONS
 8
     JANELLE MARIE HUNTER,                            MOTION GRANTED
 9
                                                        (ECF No. 54)
10                        Defendant.
11
           Before the Court is Defendant’s Motion to Modify Conditions of Release,
12
     ECF No. 54. Defendant recites in her motion that neither the United States nor
13
     U.S. Probation oppose this request.
14
           Specifically, Defendant is requesting to travel to Northern Idaho for one day
15
     to attend a family function.
16
           IT IS ORDERED, Defendant’s Motion, ECF No. 54, is GRANTED.
17
     Defendant is permitted to travel to Silverwood Theme Park in Northern Idaho for
18
     one day not overnight subject to prior approval from her supervising probation
19
     officer. Prior to departure Defendant shall provide a phone number where she can
20
     be contacted at any time.
21
           All other terms and conditions of pretrial release not inconsistent herewith
22
     shall remain in full force and effect.
23
           IT IS SO ORDERED.
24
           DATED October 9, 2020.
25
26
                                    _____________________________________
27                                            JOHN T. RODGERS
28                                   UNITED STATES MAGISTRATE JUDGE



     ORDER - 1
